Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 11-20, drawn to a method of regulating a blood return temperature during a blood treatment by withdrawing blood from a living subject and simultaneously cooling and heating the blood by admixing of one or more of at least two treatment fluids.
Group II, claims 21-26, drawn to a method of regulating blood return temperature in an extracorporeal blood treatment using feed forward control.
Group III, claims 27-29 and 40, drawn to an apparatus for controlling flow in a fluid circuit by calculating and storing a target blood return temperature responsively to the core temperature.
Group I-III lack unity of invention because even though the inventions of these groups require the technical feature of controlling flow in a fluid circuit, comprising: a  treatment  machine having a controller connected to control the flow regulators and receive signals from the temperature sensors in each of multiple treatment fluid lines connectable in operative engagement with said flow regulators, temperature sensors, and temperature regulator; the controller being programmed  to control the flow regulators to regulate respective flow rates in said treatment fluid lines; the controller  further being programmed to control the temperature regulator to , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2013/0020237  A1 to DEKA Products Limited Partnership (hereinafter 'Deka'). Deka discloses controlling flow in a fluid circuit (system for controlling fluid circuits for fluid flow; paragraph [0283]), comprising: a treatment machine with flow regulators (a dialysis system (treatment machine) with flow regulators; (paragraphs [0293], [0778]), a temperature regulator (heater controller with temperature sensors (temperature regulator) ( paragraph [0381]), and temperature sensors (temperature sensors; paragraphs [0381], [0389]); the treatment machine having a controller connected to control the flow regulators (the dialysis system having pumps and valves (flow regulators) controlled by a control system (paragraph [0293]) and receive signals from the temperature sensors in each of multiple treatment fluid lines (the maximum flow rate through the heater may be controlled based on the inlet temperature 254 to produce dialysate that achieves the minimum allowed dialysate temperature as measured by sensors (paragraph [0391]) connectable in operative engagement with said flow regulators, said temperature sensors, and said temperature regulator (blood flows from a patient through arterial line and the blood returns to the patient through venous line in the predefined fluid circuit in operative engagement with said flow regulators, said temperature sensors, and said temperature regulator ( paragraphs [0283], [0293]. [0301], [0381]); the controller being programmed to control the flow regulators to regulate respective flow rates in said treatment fluid lines; the controller further being programmed to control the temperature regulator to exchange heat with a subset of the multiple fluid lines to achieve a predefined temperature (the control of the fluid paths (fluid lines) can be controlled via the number of pumps in operation (subset of the multiple fluid lines) to control the .
A telephone call was made to Mr. George Dolina on 2/22/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
2/23/22